Citation Nr: 0529020	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-36 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as a residual of herbicide exposure in 
service.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to type 2 diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1964 
to February 1988.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in New Orleans, Louisiana (RO).

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

A motion to advance this case on the Board's docket, was 
granted by the Board on October 13, 2005, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran has current medical diagnoses of type 2 
diabetes mellitus and erectile dysfunction secondary to type 
2 diabetes mellitus.  

2.  The veteran had active military service in the Republic 
of Vietnam within the meaning of the controlling regulations.


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus is presumed to have been 
incurred during active military service as a result of 
exposure to herbicides during service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Erectile dysfunction is proximately due to, or the result 
of, the service-connected type 2 diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the veteran's claims for service connection as 
the Board is taking action favorable to the veteran by 
granting service connection; a decision at this point poses 
no risk of prejudice to the veteran.  

The veteran claims entitlement to service connection type 2 
diabetes mellitus as a residual of exposure to herbicides 
(Agent Orange) during service.  He also claims entitlement to 
service connection for erectile dysfunction as being caused 
by the diabetes mellitus.  He claims that he was exposed to 
Agent Orange during service when served aboard aircraft that 
flew in to Vietnam from Taiwan.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted when the evidence shows that a 
particular disability is proximately due to, or the result 
of, a disability for which service connection has already 
been established.  38 C.F.R. § 3.310(a).

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e)(emphasis added). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (emphasis added).

In December 2002, the veteran's private physician submitted a 
letter which indicated that the veteran had been diagnosed 
with type 2 diabetes mellitus since 1995.  The physician also 
stated that the veteran had erectile dysfunction which was 
secondary to the diabetes mellitus.  The veteran has a 
diagnosis of type 2 diabetes mellitus.  However, the problem 
with the veteran's claim has been in establishing that he had 
service in the Republic of Vietnam within the mean of the 
controlling law and regulations to permit service connection 
for diabetes mellitus on a presumptive basis.  

The evidence of record establishes that the veteran served in 
the Air Force from June 1964 to February 1968.  The veteran 
was awarded the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  Service personnel records further 
establish that from January 1967 to February 1968 that the 
veteran was stationed in Taiwan.  Records further indicate 
that beginning in July 1967 the veteran served as a crew 
chief aboard C-130 aircraft.  The veteran has claimed in 
written statements and sworn testimony before the Board that 
he served aboard C-130 aircraft which flew into Vietnam.  He 
has submitted copies of photographs which he claims show him 
in Vietnam although it is difficult to establish this from 
the photos.  

The Board acknowledges that Air Force personnel could be 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal for service outside the Republic of Vietnam.  
Such service was generally in Thailand, Laos, or over-flights 
of Vietnam in support of operations in Vietnam.  However, the 
evidence establishes that the veteran was based in Taiwan, 
which is beyond the scope of the geographical area for the 
award of these medals.  Therefore, based on the service 
personnel records, the veteran's testimony, and the 
photographs submitted by the veteran, the only conclusion 
that can be reached is that the veteran served aboard C-130 
flights which flew from Taiwan and landed in Vietnam.  As 
such, he is presumed to have been exposed to Agent Orange 
during such service.  Accordingly, the evidence supports a 
grant of service connection for type 2 diabetes mellitus on a 
presumptive basis due to Agent Orange exposure.  

As noted above, service connection may also be granted when 
the evidence shows that a particular disability is 
proximately due to, or the result of, a disability for which 
service connection has already been established.  38 C.F.R. § 
3.310(a).  The medical evidence of record reveals that the 
veteran is diagnosed with erectile dysfunction secondary to 
his diabetes mellitus.  Accordingly, service connection for 
erectile dysfunction secondary to the service-connected 
diabetes mellitus must be granted.  




ORDER

Service connection for type 2 diabetes mellitus is granted.

Service connection for erectile dysfunction is granted.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


